In a joint application for rehearing, counsel for the City of New Orleans, plaintiff-appellee, and counsel for Miss Leona Meteye, defendant-appellant, call attention to a second or supplemental stipulation of fact from which it appears that the parties agreed that, as a matter of fact, *Page 83 
the property which is involved in this suit is not improved property; that Walter Scott Yancy, the owner at the time of the tax sale, was not in possession and has not been in possession since, and that no city taxes have been paid on the property since 1929. Since defendant-appellant is willing to concede that the owner at the time of the tax sale was not in possession, and has not been in possession since, it is obvious that no good purpose would be served by remanding the matter.
It is therefore ordered, adjudged and decreed that our original decree be, and it is, recalled and annulled and that the judgment appealed from be, and it is, affirmed at the cost of appellant and, accordingly, it is decreed that Miss Leona Meteye, defendant, be condemned to comply with the adjudication of the property hereafter described made to her on November 25, 1944, and to pay to the plaintiff, the City of New Orleans, the price of said sale, to-wit, the sum of $60, said property being described as follows:
"Four certain lots of ground and improvements thereon, situated in the Third District of the City of New Orleans, designated as Lots 16 to 19, in Square No. 2, bounded by L. 
N. R. R., Louisa, Piety and Hiawatha Streets and measure various feet front on L.  N. R. R. by various feet in depth.
"Four certain lots of ground and improvements thereon, situated in the Third District of the City of New Orleans, designated as Lots No. 20 to 23 in Square No. 2, bounded by L. N. R. R., Louisa, Piety and Hiawatha Streets, and measure each 20 feet front on Louisa Street by various feet in depth."
Said property is also described as follows, to-wit: "That portion of ground, together with all the buildings and improvements thereon, and all of the rights, ways, privileges, servitudes, appurtenances and advantages thereunto belonging or in anywise appertaining, situated in the Third District of the City of New Orleans in what is known as Highway Park, designated as Lots Nos. 16, 17, 18, 19, 20, 21, 22 and 23 in Square 2, bounded by Louisville and Nashville Right of Way, Piety, Louisa and Hiawatha Streets and measure as follows: Lot 16 measures 20 feet 8 inches 5 lines front on the L.  N. R. R. right of way by 89 feet 3 inches 7 lines in depth along Piety Street, 83 feet 9 inches 3 lines in depth along the line of Lot 17, and 20 feet wide in the rear and forms the corner of the L. N. R. R. right of way and Piety Street. Lot 17 measures 20 feet 8 inches 5 lines front on the L.  N. right of way by 83 feet 9 inches 3 lines in depth on the line of Lot 16, 78 feet 2 inches 7 lines in depth along the line of Lot 18, and 20 feet in the rear. Lot 18 measures 20 feet 8 inches 5 lines front on the L.  N. R. R. right of way 78 feet 2 inches 7 lines in depth on the line of Lot 17, 72 feet 8 inches 3 lines in depth on the line of Lot 19, and 20 feet in the rear. Lot 19 measures 20 feet 8 inches 5 lines front on the L.  N. R. R. right of way by 72 feet, 8 inches, 3 lines in depth on the line of Lot 18, 67 feet, 1 inch 7 lines in depth on the line of Lot 20, and 20 feet in the rear. Lot 20 measures 20 feet 8 inches 5 lines front on the L.  N. R. R. right of way, 67 feet 1 inch 7 lines in depth along the line of Lot 19, 61 feet 7 inches 4 lines in depth on line of Lot 21, and 20 feet in the rear. Lot 21 measures 20 feet 8 inches 5 lines front on the L.  N. R. R. right of way, 61 feet 7 inches 4 lines in depth on line of Lot 20, and 56 feet 1 inch on line of Lot 22, and 20 feet wide in the rear. Lot 22 measures 20 feet 8 inches 5 lines front on the L.  N. R. R. right of way, 56 feet 1 inch in depth on line of Lot 21, 50 feet 6 inches 4 lines in depth on line of Lot 23, and 20 feet wide in the rear. Lot 23 measures 20 feet 8 inches 5 lines front on L.  N. R. R. right of way, 45 feet in depth along Louisa Street, 50 feet 6 inches 4 lines in depth on line of Lot 22 and 20 feet in the rear and forms the corner of L. 
N. R. R. right of way and Louisa Street."
Rehearing refused; original decree recalled and annulled; judgment affirmed.